I.
Monroe, J.,
after stating the case, delivered the opinion of the .court.
The grounds upon which the motion to quash rests, are not well taken. The information contains all the averments necessary to charge the statutory crime of robbery, within the intendment of Section 810 of the Revised Statutes. State vs. Corbes, 47 Ann., 1587.
As to the suggestion that there are two distinct offences charged in one count, i. e., “assault” and “robbery,” the answer is that the one is included in the other.- Mr. Bishop in his “New Criminal Procedure,” says: “Section 488. Many acts, if together they constitute one “offence, may be laid in one count,-thus:
* * * * * *
“3. Assault, battery, and false imprisonment may be charged in ■one count, ‘though,” says Potts, J., ‘in themselves considered separately, they are distinct offences, yet, collectively they constitute but one offence.’ ”
Referring to the crime of robbery, the same author says: “Section “1002. 1. The indictment should contain the allegations for simple “ larceny with the added matter which makes the larceny, robbery. It “is common to say that the ‘defendant’ in and upon X feloniously “ did make an assault and him the said X, in bodily fear and danger *1299“ of his life, then and there feloniously did put and one (setting out “■'tiro things taken and their values as in simple larceny) of the “moneys, goods, and chattels of the said X, from the person and “ against the will of the said X, then and there feloniously and vio- “ lently did steal, take, and carry away.
“2. In statutory robbery, the terms of the statute must be followed,'’ etc.
See also State vs. Corcoran, 50 Ann., 453.
n.
The motion for new trial presented questions of fact, of which this court has no jurisdiction. Constitution Art. 85. State vs. Cook, 42 A. 88. State vs. Moreau, 50 A. 8. State vs. Corcoran, 50 A. 453.
Judgment affirmed.